19-23185-rdd       Doc 141        Filed 09/19/19      Entered 09/19/19 16:15:33              Main Document
                                                     Pg 1 of 7


                                       Presentment Date and Time: September 26, 2019 at 12:00 noon (EDT)
                                       Objection Deadline: September 25, 2019 at 11:30 a.m. (EDT)

CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Counsel for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x



                NOTICE OF PRESENTMENT OF STIPULATION AND
            ORDER RESOLVING CLAIMS BETWEEN AND AMONG DEBTOR
                AND CONDUENT STATE & LOCAL SOLUTIONS, LLC




1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.



4851-0663-4662
7022536
19-23185-rdd     Doc 141      Filed 09/19/19    Entered 09/19/19 16:15:33           Main Document
                                               Pg 2 of 7


       PLEASE TAKE NOTICE that the undersigned will present the annexed Stipulation and

Order Resolving Claims Between and Among Debtor and Conduent State & Local Solutions,

LLC (the “Stipulation”), to the Honorable Robert D. Drain, United States Bankruptcy Judge for

signature on September 26, 2019 at 12:00 noon (EDT).

       PLEASE TAKE FURTHER NOTICE that any responses or objections to the

Stipulation must: (i) be made in writing; (ii) state with particularity the grounds therefore; (iii)

conform to the Federal Rules of Bankruptcy Procedure and the Local Rules of the Bankruptcy

Court for the Southern District of New York (the “Bankruptcy Court”); (iv) be filed with the

Bankruptcy Court electronically in accordance with General Order M-399 (which can be found

at www.nysb.uscourts.gov, the official website of the Bankruptcy Court), by registered users of

the Bankruptcy Court’s case filing system and, by all other parties in interest, on a CD-ROM, in

text-searchable portable document format (PDF), (with hard copy delivered directly to Chambers

of the Honorable Robert D. Drain, United States Bankruptcy Judge, 300 Quarropas Street, White

Plains, New York 10601-4140); and be served in accordance with Order Granting Debtor’s

Motion For Order Authorizing the Establishment of Certain Notice, Case Management, and

Administrative Procedures, entered on June 24, 2019 (ECF No. 31).

       PLEASE TAKE FURTHER NOTICE that unless an objection is served and filed so as

to be received by September 25, 2019 at 11:30 a.m. (EDT), the Stipulation may be signed and

entered by the Bankruptcy Court.




                                                   2
19-23185-rdd    Doc 141     Filed 09/19/19    Entered 09/19/19 16:15:33       Main Document
                                             Pg 3 of 7


PLEASE TAKE FURTHER NOTICE that if an objection is timely filed and served, a hearing

will be held to consider such objection before the Honorable Robert D. Drain, United States

Bankruptcy Judge at a date and time to be announced.



Dated: September 19, 2019
       New York, New York

                                      CHAPMAN AND CUTLER LLP
                                      Counsel for the Debtor and Debtor in Possession


                                      By:     /s/Steven Wilamowsky
                                            Steven Wilamowsky
                                            1270 Avenue of the Americas
                                            30th Floor
                                            New York, NY 10020-1708
                                            Telephone: 212.655.6000

                                            -and-

                                            Aaron M. Krieger
                                            111 West Monroe Street
                                            Chicago, IL 60603-4080
                                            Telephone: 312.845.3000




                                                3
19-23185-rdd        Doc 141       Filed 09/19/19       Entered 09/19/19 16:15:33               Main Document
                                                      Pg 4 of 7


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re                                                         Chapter 11

 Retrieval-Masters Creditors Bureau, Inc., 1                   Case No. 19-23 185 (RDD)

                           Debtor.
 ----------------------------------------------------------x
                         STIPULATION AND ORDER RESOLVING
                       CLAIMS BETWEEN AND AMONG DEBTOR AND
                       CONDUENT STATE & LOCAL SOLUTIONS, LLC

         This Stipulation and Order Resolving Claims Between and Among Debtor And Conduent

 State & Local Solutions, LLC (this "Stipulation") is entered into by and between: Retrieval-

 Masters Creditors Bureau, Inc. (the " Debtor") and Conduent State & Local Solutions, LLC

 ("Conduent" and, together with the Debtor, the "Parties"), by their undersigned counsel, with

 reference to the following facts:

                                                 RECITALS

          A.       Conduent (as successor) and the Debtor are parties to that Definitive Subcontract

 Agreement By and Between ACS State & Local Solutions, Inc. and Retrieval-Masters Creditors

 Bureau, Inc., to Provide Services in Support of Payment Collections For New Jersey E-ZPass

 Professional Services Program (as amended from time to time, the "Contract").

          B.       Pursuant to the Contract and the Parties' course of conduct prior to the date of the

 commencement of the Debtor's chapter 11 case on June 17, 20 19 (the "Petition Date"), the

 Debtor would receive funds on behalf of Conduent, and was entitled to a fixed percentage of

 those funds. Similarly, Conduent would receive funds that would entitle the Debtor to a fixed



          The last four digits of the Debtor's taxpayer identification number is 9495. The location of the Debtor's
          service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
          The Debtor also has done business as American Medical Collection Agency.
19-23185-rdd     Doc 141      Filed 09/19/19    Entered 09/19/19 16:15:33         Main Document
                                               Pg 5 of 7


 percentage of the amounts received. The Parties would then reconcile the various accounts

 receivable and payable to each other in the ordinary course of business on a regular basis.

        C.      Since the Petition Date, the Debtor is no longer operating its business as a going

 concern. However, residual receipts associated with collection accounts assigned to Conduent

 under the Contract have continued, both for the Debtor and for Conduent.

        D.      The Parties wish to wind-up their relationship on an amicable basis, provide for

 the reconciliation of all outstanding balances, and for mutual cooperation in furtherance of the

 foregoing.

                                       AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing, the Parties hereby stipulate and

 agree as follows:

        1.      Effective as of September 1, 2019, the Debtor shall forward all payments received

 from or on behalf of Conduent account debtors (including, without limitation, checks, money

 orders and cash) to Conduent for deposit and Conduent shall be authorized to deposit the cash,

 checks and money orders into its New Jersey Turnpike Authority Account.

        2.      Within four (4) business days after this Stipulation is "so ordered" by the Court:

 (a) the Debtor shall provide Conduent with all payment files (payments processed by the Debtor

 - known as "pmt'' files) not previously provided to Conduent; and (b) Conduent (New Jersey

 Turnpike Authority account) shall transfer $21,827 .65 to the Debtor, representing the net amount

 owed to the Debtor as of September 6, 2019 (the "Reconciliation Payment"), in full and final

 satisfaction of any amounts due and owing between the Parties as of such date.

         3.     For the avoidance of doubt, the Debtor shall conduct no additional active

 collection efforts on behalf of Conduent or Conduent' s customers.




                                                 -2-
19-23185-rdd      Doc 141     Filed 09/19/19     Entered 09/19/19 16:15:33          Main Document
                                                Pg 6 of 7


        4.      To the extent that, notwithstanding the foregoing, payments continue to be

 received by either or both of the Parties in respect of accounts previously assigned to the Debtor

 for collection under the Contract and in accordance with the Parties' prior course of conduct,

 Conduent shall continue to provide to the Debtor, on a weekly basis, update files that identify all

payments Conduent has received directly from Conduent account debtors and/or from the

 payments that the Debtor has forwarded in the manner described in paragraph 1 hereof. Unless

 otherwise agreed, the Debtor shall provide Conduent with reconciliation invoices and reports

 approximately every fifteen ( 15) days for a period of at least ninety (90) days after the date

 hereof, reflecting the payments and fees due the Debtor from Conduent account debtors assigned

 to the Debtor for collection under the Contract.

         5.     This Stipulation shall be in full and final satisfaction of any claims (including,

 without limitation, chapter 5 causes of action) of the Parties against each other under the

 Contract in relation to the Reconciliation Payment or any ancillary documents or agreements,

 and shall insure to the benefit of any successors or assigns. Other than the respective obligations

 of the Parties set forth herein, the Parties shall have no further obligations to each other arising

 from or related to the Contract or the course of the Parties' dealings thereunder.

         6.     The Parties have cooperated in the drafting and preparation of this Stipulation.

 Therefore, neither shall be considered the sole or primary drafter for the purposes of the

 interpretation of any ambiguities in this Stipulation.

         7.      This Stipulation shall not be effective unless and until "so ordered" by the Court.

         8.      The Court shall retain jurisdiction with respect to the interpretation,

 implementation, and enforcement of this Stipulation.

 Dated: September 19, 2019
        New York, New York



                                                    - .)"   -
19-23185-rdd      Doc 141    Filed 09/19/19    Entered 09/19/19 16:15:33      Main Document
                                              Pg 7 of 7




  Steven Wilamowsky, Esq.
                                                  p:w
                                                  Larry A. Levick
  1270 Avenue of the Americas                     16200 Addison Road, Suite 140
  New York, NY 10022                              Addison, Texas 75001
  Telephone: 212.655.6000                         Tel: 972.380.5533
  Email: wilamowsky@chapman.com                   Email: levick@singerlevick.com

  and                                             Attorneys for Conduent State & Local
                                                  Solutions, LLC
  Aaron M. Krieger {:
  111 West Monroe Street
  Chicago, IL 60603-4080
  Telephone: 312.845.3000
  Email: akrieger@chapman.com

        ..   'Counsel for Debtor and Debtor in
  Possession


  SO ORDERED:

  Dated: [              ],2019
         White Plains, NY



  The Honorable Robert D. Drain
  United States Bankruptcy Judge




                                                 4-
